Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended) A medical imaging system comprising: 
a peripheral component; 
a controller configured to control operation of the medical imaging system based on data associated with the peripheral component; and 
a device attached to the peripheral component and configured to communicate the data with the controller, wherein the device comprises a hardware processor, the hardware processor being configured to execute a driver associated with the peripheral component, and 
wherein the device is configured to convert data on an application-oriented layer of one or more protocols of a communication link between the peripheral component and the controller via the device, the conversion of the data on the application-oriented laver including an application-oriented conversion including data content and status messages.

Claim 17. (Currently Amended) A device for a medical imaging system, the device comprising: 
a hardware processor configured to: communicate data associated with a peripheral component of the medical imaging system with a controller of the medical imaging system; 
execute a driver associated with the peripheral component; and 
convert data on an application-oriented layer of one or more protocols of a communication link between the peripheral component and the controller, the conversion of the data on the application-oriented layer including an application-oriented conversion including data content and status messages.


Claim 20. (Currently Amended) A method comprising: 
communicating, by a device attached to a peripheral component of a medical imaging system, data associated with the peripheral component with a controller of the medical imaging system; 
executing, by a hardware processor of the device, a driver associated with the peripheral component; and 
converting, by the device, data on an application-oriented layer of one or more protocols of a communication link between the peripheral component and the controller, the converting of the data on the application-oriented laver including application-oriented converting of data content and status messages.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 17,20.
	For example it failed to teach a controller configured to control operation of the medical imaging system based on data associated with the peripheral component; and a device attached to the peripheral component and configured to communicate the data with the controller, wherein the device comprises a hardware processor, the hardware processor being configured to execute a driver associated with the peripheral component, and wherein the device is configured to convert data on an application-oriented layer of one or more protocols of a communication link between the peripheral component and the controller via the device, the conversion of the data on the application-oriented laver including an application-oriented conversion including data content and status messages, which clearly support by the specification on pages 10-20.  This feature in light of other features of the independent claims 1, 17, 20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al (us 2017/0336635) discloses receive an imaging data from a medical imaging device; encode a digital video data stream from the video data; transmit the digital video data stream via a wireless channel to at least one terminal output device coupled to the network, the terminal output device comprising: a camera mounted to the terminal output device comprising a lens transmitting, to the terminal output device, a view of a surgical field; and a display attached to the terminal output device and displaying the digital video data stream concurrently with the view of the surgical field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452